Citation Nr: 1607513	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  11-18 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right inguinal hernia repair, to include a claim for temporary total evaluation for hospitalization/convalescence.

2.  Entitlement to service connection for kidney disease, prostate cancer, and a vision disability, to include glaucoma or cataracts, to include, as to each claim, incurrence due to exposure to radiation.  

3.  Whether new and material has been received to reopen claims for a chronic disability manifested by loss of memory, for migraine headaches, for emphysema, and for hypertension, and, if so, whether service connection is warranted on the merits for chronic disability manifested by loss of memory, migraine headaches, emphysema, or hypertension.  

4.  Entitlement to an evaluation in excess of 10 percent for right knee strain with retropatellar pain.

5.  Entitlement to an evaluation in excess of 10 percent for left knee pain.

6.  Entitlement to a compensable evaluation for left inguinal hernia repair, postoperative.

7.  Entitlement to a certificate of eligibility for financial assistance with the purchase of an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA), including rating decisions issued in May 2002, November 2002, and April 2013.  

There is some confusion over the issues the Veteran is raising, which the Board has reviewed in some detail:  In September 2011, the Veteran sought "increase" for "my hernia."  This was interpreted as a claim for an increased (compensable) evaluation for service-connected left inguinal hernia, postoperative, and then evaluated as noncompensable.  The Veteran stated that the "hernia" required surgery.  The Veteran underwent surgery for a right inguinal hernia in May 2012.  He submitted a claim for a temporary total disability rating (TTR) for the period of convalescence following the May 2012 right inguinal surgery.  

A claim for service connection for a right inguinal hernia, to include a claim for TTR, is also before the Board.  

In August 2010, the RO denied service connection for kidney disease.  The Veteran timely disagreed; in June 2011, the RO issued a statement of the case (SOC).  In July 2011, the Veteran submitted a statement contending that his exposure to radiation resulted in high blood pressure and "piles," harming his kidneys.  

In September 2011, VA informed the Veteran that the claim for service connection for kidney disease was on appeal to the Board.  However, in its February 2012 decision, the Board did not accept the July 2011 statement as a formal substantive appeal.  Nevertheless, the RO, in July 2014, again notified rhe Veteran that substantive appeal of the claims for service connection for kidney disease had been perfected, and in September 2014, the Veteran requested to continue that appeal.  The Board does not disagree with the recent notices to the Veteran, and the claim for service connection for kidney disease is included in an issue listed on the title page of this decision. 

In September 2013, the Veteran submitted a claim for service connection for prostate cancer.  The RO denied the claim in July 2014.  In a September 2014 statement, the Veteran indicated he wanted to "continue" his appeal for service connection for prostate cancer.  

The Board interprets this statement as an NOD to the July 2014 denial of service connection for prostate cancer.  Manlincon v. West, 12 Vet. App. 238 (1998).  The claim, included in an issue listed on the title page, is addressed in the Remand, below.  

In 1998, the Veteran submitted a claim for service connection for "eyes-cataracts."  That claim was denied as not well-grounded in May 1999 and in October 1999.  The RO, in May 2002, determined that elimination of the concept of a well-grounded claim vitiated the finality of the 1999 decision.  A November 2002 RD denied service connection for nuclear cataracts on the merits.  The Veteran submitted an NOD in April 2003.  In December 2012, the RO issued a notice letter which advised the Veteran of the criteria necessary to substantiate a claim for service connection for "cataract due to radiation exposure."  The Veteran submitted a "new" claim for service connection for cataracts in September 2013 and a "new" claim for "glaucoma" in 2014.  No SOC has been issued.  

The Veteran's 2001, 2013, and 2014 claims for service connection for an eye disability, to include glaucoma or cataracts, to include as due to exposure to radiation, remain pending.  Manlincon v. West, 12 Vet. App. 238 (1998).  The Remand appended to this decision directs the Agency of Original Jurisdiction (AOJ) to issue an SOC.  

In September 2011, the Veteran sought service connection for "sleeping problems."  The Veteran was notified that a "sleeping problem" was a symptom, not a disability, and advised the Veteran that a claim for service connection for a "sleeping problem" could not be processed.  There is no record that the Veteran has disagreed with the RO's determination that the claim for service connection for a sleeping problem could not be adjudicated.   

Additionally, a request to reopen a claim for a skin condition/rash was denied in the July 2104 Rating Decision (RD), as was a claim for special monthly compensation (SMC).  No communication from the Veteran after the July 2014 indicates disagreement with those determinations.  No issue regarding the denial of the request to reopen a claim for service connection for a skin condition or denial of SMC is before the Board for appellate review.

In September 2014, the Veteran, through his representative, submitted a statement requesting to "withdraw 12 issues" from the appeal.  The Veteran did not specify what issues he wanted to withdraw.  However, the Veteran also stated that he "still wants to continue his appeal with hypertension, glaucoma, kidney disease, prostate cancer and hernia."  The Veteran also submitted a statement noting that he wanted to continue the appeal of all claims for increased ratings.  

It does not appear that there were 12 issues on appeal, other than the "hypertension, glaucoma, kidney disease, prostate cancer and hernia" and claims for increased ratings that the Veteran specified he did not wish to withdraw.  The RO did not designate any issue as withdrawn.  The Veteran and his representative have since treated all issues addressed on the title page of this decision as remaining on appeal.  The September 2014 statement does not constitute a valid withdrawal of any issue otherwise properly on appeal.

In January 2015, the RO advised the Veteran that his 1998 appointment of Disabled American Veterans (DAV) to represent him was incomplete.  The RO specified that a box on the Form authorizing VA's disclose of information to DAV was not filled out.  The Veteran was provided a new authorization form, but did not return it.   

DAV submitted a VA Form 646 on the Veteran's behalf in October 2015, and was scheduled to represent him at a December 2015 hearing.  In November 2015, the Veteran provided identification materials, including photographic identification, for himself and for his wife, for purposes of the scheduled hearing, and sent in VA Form 21-0845, authorizing VA to disclose information to a third party, the Veteran's wife.  

The Veteran did not appear for the scheduled December 2015 hearing, and has not contacted VA, either by telephone or in writing, since November 2015.  Given the Veteran's known poor health and advanced age, it would be adverse to the Veteran's interests to require him to submit an updated appointment of representation before a decision may be issued in this case, since DAV has been representing the Veteran for more than 15 years and the Veteran has not revoked that representation.  Rather, during the course of the Remand, DAV should be asked to assist the Veteran to submit a completed appointment form.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for kidney disease, prostate cancer, a vision disability to include glaucoma or cataracts, chronic disability manifested by loss of memory, migraine headaches, emphysema, and hypertension, to include, as to each claim, a contention that the disability is due to exposure to radiation, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service treatment records are devoid of any complaint or finding or right groin pain or abnormality, and the Veteran's post-service records and his own statements establish that right groin pain was first manifested when more than 45 years had elapsed after the Veteran's service.

2.  As a matter of law, the Veteran is not eligible for a temporary total disability evaluation during convalescence for right inguinal hernia repair, since service connection for a right inguinal hernia has been denied.

3.  Medical evidence that the Veteran is treated for prior exposure to radiation, without identification of the nature of the residuals of radiation exposure, together with an updated estimate of the Veteran's radiation dose, is new and material to reopen the Veteran's claims that he incurred for chronic disability manifested by loss of memory, migraine headaches, emphysema, and hypertension in service or as a result of exposure to ionizing radiation in service.

4.  The Veteran's right knee and left knee disabilities does not result in limitation of flexion of either knee to 30 degrees or less or limitation of extension to 15 degrees, or any other factor of disability which would warrant a separate compensable rating under another diagnostic code.  

5.  There is no record that the Veteran sought medical evaluation for any symptom or residual of left inguinal hernia repair or reported a complaint of left inguinal pain or disability during the pendency of this appeal or that a separate compensable rating under another diagnostic code is warranted.  

6.  The Veteran does not have actual loss of any extremity or loss of use of any extremity due to a service-connected disability, has vision correction to 20/25, and does not meet any criterion for financial assistance with the purchase or an automobile with adaptive equipment or adaptive equipment only.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right inguinal hernia repair are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for a temporary total evaluation for hospitalization/convalescence benefits following right inguinal hernia repair, for which service connection has not been granted, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).

3.  New and material evidence having been received to reopen claims for service connection for chronic disability manifested by loss of memory, migraine headaches, emphysema, and hypertension, those claims are reopened.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for an evaluation in excess of 10 percent for right knee strain with retropatellar pain or for left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5256-5263 (2015).

5.  The criteria for an increased (compensable) evaluation for postoperative left inguinal hernia repair are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.31, 4.118, Diagnostic Code 7338 (2015).

6.  The criteria for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment have not been met.  38 U.S.C.A. §§ 5103, 5103A, 3901, 3902, 5107 (West 2013); 38 C.F.R. §§ 3.350, 3.808 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's DD-214 confirms that he was on the U.S.S. Catamount in 1956.  The ship was present for Operation Redwing, during radiation risk activities, for the period from May 5, 1956, through August 6, 1956.  See 38 C.F.R. § 3.309 (d)(v)(M).  A "Record of Exposure to Ionizing Radiation" in the Veteran's service treatment records reflects that the Veteran wore a dosimeter and that the Veteran had an accumulated dose of "400mr."  The Defense Threat Reduction Agency (DTRA) has confirmed that the Veteran was a participant in US atmospheric nuclear testing and has provided updated dose estimates for the Veteran's external gamma dose, external neutron dose, and total skin dose.  See April 2009 letter from DTRA to VA.  

Claim for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted when a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified in service (or within a defined presumptive period), and the Veteran presently has the same condition.  A hernia is not among the diseases defined as chronic.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic diseases" in 38 C.F.R. § 3.303(b) is limited to chronic diseases listed at 38 C.F.R.  § 3.309(a)).  

Certain diseases are presumptively associated with exposure to ionizing radiation.  See 38 C.F.R. § 3.309(d).  Inguinal hernia is not among those diseases.  Therefore, further discussion of these presumptions is not required.  

The Board notes that the presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to radiation exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Facts shown in service treatment records

The Veteran's service treatment records disclose that pes planus and four scars were noted on the entry examination conducted in May 1955.  In late 1955 and early 1956, the Veteran reported genitourinary symptoms, and was treated.  In November 1956, the Veteran was found to have enlargement of the prostate, and he was treated for chronic prostatitis.  He was treated for a sore throat and mild bronchitis in April 1957.  In June 1957, he complained of pain in the left groin.  No inguinal abnormality or pain was noted on the Veteran's service separation examination.

VA outpatient treatment records reflect that he reported a painful mass in the right groin in March 2009.  The Veteran reported having the hernia for several months.  In 2010, the Veteran reported that he needed "another" hernia operation.  In September 2011, the Veteran reported that the hernia was the size of his fist and was getting bigger.  He reported that he hoped to have it surgically removed in a few weeks.  An operative report reflects that the right inguinal hernia was surgically corrected in April 2012.  

1.  Claim for service connection for right inguinal hernia repair

The Veteran seeks service connection for the right inguinal hernia.  There is no record that the Veteran complained of right inguinal pain or of any disease or injury causing right groin pain.  

The right inguinal hernia was diagnosed in 2009, some 50 years after the Veteran's 1957 service discharge.  

The Veteran does not contend that a right inguinal hernia was chronic after service.  Indeed, the clinical records at the time of the 1997 correction of left inguinal hernia do not reflect objective findings of a right inguinal hernia or chronic complaints of right groin pain.  The Veteran has not contended that the right inguinal hernia was caused by, or secondary to, the left inguinal hernia, nor does the medical evidence support such a contention.  The right inguinal hernia was not diagnosed until more than 10 years elapsed after the left inguinal hernia was repaired.

The Veteran does not contend that any medical provider advised him that his right inguinal hernia was incurred in service or as a result of a left inguinal hernia, and the record does not reveal any such favorable opinion.

There is no evidence of a right inguinal hernia or complaint of right groin pain in service, or until more than 50 years elapsed after the Veteran's service separation.  No presumption of service connection, either for a chronic disease or based on radiation exposure, is applicable.  No provider has suggested that the Veteran's right inguinal hernia was due to exposure to radiation, nor does the Veteran so assert.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran has not suggested any other theory under which service connection for a right inguinal hernia could be granted, nor does the record suggest any theory of entitlement.  

There is no evidence that any criterion for service connection has been met.  The preponderance of the evidence is against the claim, and it is denied.  

2.  TTR for right inguinal hernia repair

The Veteran contends that he is entitled to a 100 percent convalescent evaluation for a period of time following his right inguinal hernia repair in April 2012.  

The provisions of 38 C.F.R. § 4.30 govern the award of convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned, without regard to other provisions of the Rating Schedule, when it is established that a service-connected disability resulted in surgery necessitating at least one month of convalescence, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).\

Of significance in this case, there is no eligibility for a convalescent evaluation under 38 C.F.R. § 4.30 unless the convalescence is required by a service-connected disability.  The Veteran required convalescence for repair of a right inguinal hernia.  He has not been granted service connection for a right inguinal hernia, status postoperative.  As a matter of law, he is not entitled to TTR benefits under 38 C.F.R. § 4.30 for convalescence from surgical treatment of the disability for which service connection is not in effect.




3.  Requests to reopen claims

In March 1986, the Veteran sought compensation for exposure to radiation.  He did not specify a disability resulting from that exposure.  In 1994, claims for service connection for loss of memory, emphysema, and migraine headaches were denied.  A February 1998 rating decision denied service connection for hypertension.  A June 1999 rating decision denied service connection for an organic disease manifested by high blood pressure.  An October 1999 rating decision denied claims for service connection for hypertension, claimed as due to atomic bomb testing radiation.  

In April 2001, the Veteran reportedly sought to reopen a claim of service connection for hypertension; however, he was advised, at that time, that his appeal of the original denial of service connection for hypertension was still pending.  A decision issued by the Board in February 2005 denied a claim of service connection for hypertension. 

In April 2011, the Veteran sought to reopen claims for service connection for memory loss, migraine headaches, emphysema, and hypertension, among other claims.  The Veteran claimed that each disability was a result of his exposure to radiation.  As set forth above, each of these claims was the subject of a prior final denial.  The RO determined that new and material was required to reopen the claims, but had not been received, and did not reopen the claims.

Although the RO determined that no new and material evidence had been received to reopen these claims, the Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a claim.  38 U.S.C.A. §§ 5108, 7104, 7105; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (1992).  

Generally, when a claim is disallowed, it may not be reopened and allowed.  A request to reopen which presents the same factual basis as the prior denial may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In support of his requests to reopen the claims for service connection, the Veteran submitted several statements from medical providers.  The additional evidence also included voluminous VA outpatient treatment records dated from 1990 to 2011, some of which was not previously associated with the claims files, and private treatment records.  An updated radiation dose estimate stating the Veteran's external gamma dose, external neutron dose, and total skin dose of radiation was provided to VA by DTRA in April 2009.  That letter from DTRA was not of record at the time of the prior final denials of service connection for loss of memory, emphysema, migraine headaches, or hypertension.

A December 2010 statement from AJM, MD, a VA treatment provider, indicated that the Veteran was under treatment for "hypertension, inguinal hernia, and radiation exposure."  In an August 2012 medical statement, Dr. AJM again stated that the Veteran was under treatment for kidney disease, hypertension, "and prior exposure to radiation."

The two statements from Dr. AJM indicated the that Veteran was treated for exposure to radiation, but Dr. AJM did not specify what treatment was required for prior radiation exposure or what disabling effect of radiation exposure was under treatment.  

In considering whether new and material evidence has been submitted to reopen these claims, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Moreover, in determining whether this low threshold is met, evaluation of the evidence is not limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also must address whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  As noted above, the 2009 DTRA radiation dose estimate for the Veteran's known radiation exposure was not of record when the prior final denials of service connection of these claims were issued.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran's contention that the each claimed disability is due to his exposure to radiation, together with the undated radiation does estimate, and the medical statements that the Veteran is under treatment for unspecified radiation exposure residuals, provides a new basis for review of these claims.  

The Board does not agree with the RO's determination that the criteria for new and material evidence were not met to reopen these claims.  38 U.S.C.A. §§ 5108, 7104, 7105; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (1992) (Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a claim).  Each claim is reopened.  

The Board must next consider whether development on the merits is complete, or whether Remand is required.  In this case, the VA medical statements that the Veteran is "under treatment" for "radiation exposure" requires additional clarification.  The reopened claims for service connection for a chronic disability manifested by loss of memory, migraine headaches, emphysema, and hypertension are addressed in the Remand below.  

4.  Claims for increased evaluations for right and left knee disabilities

Historically, the Veteran was granted service connection for bilateral knee disability. By a rating decision effectuating a February 2005 board decision, the RO assigned a 10 percent evaluation for the bilateral knee disabilities.  In January 2011, the Veteran sought an increased evaluation.

On VA examination conducted in February 2011, the Veteran reported pain, weakness, and stiffness, but denied deformity, instability, giving way, locking, dislocation, subluxation, or flareups.  The Veteran reported he occasionally used a cane.  The Veteran had a normal gait. 

On objective examination, the Veteran was able to flex each knee to 90 degrees and to extend each knee to zero degrees.  The knees were stable, with no instability (laxity).  The examiner concluded that there was some bilateral knee derangement with decreased range of motion, but was unable to assign a diagnosis for either knee.

By a rating decision issued in May 2011, the RO granted an increased evaluation for bilateral knee strain with retropatellar pain to 20 percent effective January 12, 2011.  This evaluation, in effect, assigned a 10 percent evaluation for right knee strain, and a separate, compensable, 10 percent evaluation for left knee disability.  The Veteran disagreed with this evaluation, contending that he was entitled to a 20 percent evaluation for each knee.

The Veteran underwent physical therapy in November 2011.  He reported bilateral knee pain and limited ability to walk.  

On VA examination conducted in January 2105, the Veteran reported continuous knee aches since service, now with pain with walking and standing.  He reported that he had fallen numerous times because his knees "give out."  The Veteran reported difficulty ascending or descending stairs, worse during flare-ups.  Right knee flexion was to 130 degrees, with extension to 0 degrees.  Left knee flexion was to 95 degrees, with extension to 0 degrees.  After repetitions of motion, right knee flexion decreased to 85 degrees and left knee flexion decreased to 80 degrees; extension remained at 30 degrees.

The Veteran used a cane for weakness of the knees and poor balance.  Muscle strength was measured as 4/5.  The Veteran had no objective instability.  Radiologic examination confirmed degenerative arthritis and chondrocalcinosis.  The VA examiner concluded the Veteran's bilateral knee disability would limit his employment to light physical tasks or sedentary work.  

A rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003. A rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For purposes of rating disability from arthritis, the knee is considered a major joint. 38 C.F.R. § 4.45(f).  

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code (DC) 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

In this case, the objective evidence reflects that the Veteran's flexion and extension of each knee remain in excess of the limitation that would warrant an evaluation in excess of 10 percent under any criterion based on limitation of motion.  There is no evidence of a torn meniscus, torn ligaments, recurrent subluxation, or lateral instability, so as to warrant a separate, compensable evaluation under any other Diagnostic Code governing evaluation of knee disability.  DCs 5256-5263. 

Thus, the Veteran is not entitled to a separate compensable evaluation for right or left knee disability under DC 5257, 5258, 5260, or 5261.  He meets the criteria for a compensable, 10 percent, evaluation for pain, noncompensable limitation of motion, and confirmation of degenerative disease on radiologic examination.  He does not meet any criterion for a rating in excess of 10 percent for either knee.  He does not meet any criterion for a separate compensable evaluation for a knee disability, in addition to the 10 percent evaluation for arthritis of each knee.

In this regard, it is important for the Veteran to understand that the Veteran's problem with pain have been considered:  It is the current evaluation that takes into consideration this problem.  The fact that the Veteran has a problem is not at issue, only the degree based on the medical evidence, much of which does not support this claim. 

The preponderance of the evidence is against an evaluation in excess of 10 percent for either knee.  The claim for an evaluation in excess of 10 percent for either knee is denied.  

5.  Claim for compensable evaluation for postoperative left inguinal hernia repair

A May 2002 rating decision reflects that service connection was granted for a left inguinal hernia repair, postoperative.  A noncompensable evaluation was assigned, effective in September 1998, under Diagnostic Code 7338.  Subsequent rating decisions and deferred rating decisions (November 2002, April 2005, March 2009, August 2010, and May 2011) reflect that the Veteran's service-connected left inguinal hernia repair, postoperative, remained evaluated as noncompensable, with no change.  

A statement from the Veteran, received by VA in June 2011, contended that the Veteran had been receiving a 10 percent evaluation for disability due to left inguinal hernia since 1998.  The Veteran contended that this evaluation was later reduced to 0 (a noncompensable rating).  He sought reinstatement of the 10 percent evaluation

In a statement submitted in September 2011, the Veteran sought an increased evaluation in excess of 10 percent for the residuals of left inguinal hernia repair, postoperative.  The Veteran reported that his hernia was getting worse and he had to wear a truss to hold the hernia in, but the hernia was expanding. 

In May 2012, the Veteran underwent a surgical procedure for a primary diagnosis of "right inguinal hernia."  As set further above, the Board finds that the Veteran is not entitled to service connection for a right inguinal hernia, nor may the symptoms of the right inguinal hernia be attributed to the service-connected left inguinal hernia so as to provide a factual basis for a compensable evaluation of the service-connected left inguinal disability.

The factual records reflect that a noncompensable evaluation has been assigned continuously for the Veteran's left inguinal hernia disability, postoperative.  The records during the pendency of this appeal, that is, records beginning one year prior to the receipt of the claim for an increased (compensable) evaluation for left hernia residuals, reflect that the Veteran did not report left inguinal pain or residuals of the left hernia correction.  There is no evidence that any provider advised the Veteran that there were residuals of a left inguinal hernia.

On VA examination conducted in January 2013, the examiner was unable to detect a hernia on the left.  It is important for the Veteran to understand that this fact provides highly probative evidence against this claim.  The examiner stated that there was no indication for a supporting belt.  There was a small scar.  The Veteran did not complain that the scar was tender or painful, nor did the examiner report any residual at the scar site.  As the scar was asymptomatic on examination, and the treatment records during the pendency of this claim fail to disclose that the scar was other than asymptomatic, no criterion for a separate compensable evaluation for the hernia repair scar, left inguinal hernia, have been met.  

VA clinical records for 2013 and 2014, more than 120 pages of electronic records, discloses no complaint of left inguinal hernia pain or residuals of the 1997 repair or the left inguinal hernia.  There was no pain or tenderness at the scar site, postoperative.  The Board notes that there are complaints associated with right inguinal hernia repair during this period, but no complaints or findings related to the service-connected left inguinal hernia.  

Under Diagnostic Code 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or where it is not operated, but remediable.  The Veteran's left inguinal hernia, as stated by the VA examiner, "cannot be detected."  This fin dinging does not meet the criteria for a 10 percent rating, which is warranted where a postoperative the inguinal hernia is recurrent, readily reducible and well supported by truss or belt.  

A 30 percent evaluation is warranted for a small hernia which is postoperative and recurrent or unoperated irremediable, and not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable. The evidence establishes that the Veteran does not meet any criterion for a rating above the noncompensable level.  

Extraschedular consideration

Entitlement to an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Veteran has not reported any sign or symptoms of disability of either knee or other the left inguinal hernia repair site that is not addressed above.  All reported symptoms and objective findings are encompassed by the criteria discussed above, including the effect of knee disabilities and left inguinal hernia residuals on the Veteran's activities of daily living.  In the absence of objective medical evidence that the hernia residuals or knee disabilities result in some exceptional factor of disability, and in the absence of objective evidence that the hernia residuals or scar affect his ability to perform activities of daily living, the Board finds that the criteria for referral for an assignment of a compensable, extraschedular rating are not met.  38 C.F.R.  § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
5.  Automobile and adaptive equipment purchase

The Veteran submitted a claim for a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment, or for adaptive equipment only, in September 2011.  The Veteran did not specify that he had a service-connected disability that entitled him to a certificate of eligibility, and did not specify thef actual basis he believed entitled him to financial assistance with the purchase of an automobile or other conveyance.  

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a Veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of both hands; or, (iii) permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.350, 3.808.

The Veteran does not assert that he has "loss of use" of a hand or foot, nor does the medical or lay evidence so suggest.  The most recent.VA examination of the Veteran's lower extremities, conducted in January 2013, reflects that the Veteran remains able to walk, with the assistance of a cane.  At a July 2013 examination for housebound status or permanent need for regular aid and attendance, the Veteran's provider specified that the Veteran was able to walk no more than three blocks at a time, and was unable to engage in prolonged standing or activities requiring bending, climbing, pulling, or lifting, as a result of prostate cancer and renal failure requiring dialysis.  Thus, the 2013 examinations establish that the Veteran did not have actual loss of any extremity or effective loss of use of any extremity.  

VA ophthalmology evaluation in March 2014 reveals that the Veteran's vision was correctable to 20/25 in each eye.  The Veteran's pseudophakia (implanted lens following cataract removal) was stable.  The Veteran has not been granted service connection for any impairment of vision.  This evidence establishes that the Veteran is not legally blind, and thus could not meet the criteria for eligibility for assistance with purchase of an automobile or adaptive equipment, even if service connection were granted for all current vision impairment.  

The medical evidence establishes that the Veteran manifests fatigue as a result of end-stage renal disease which requires dialysis, and as a result of prostate cancer and radiation treatment, but the Veteran does not otherwise have loss of any extremity or effective loss of use of any extremity.  See Tucker v. West, 11 Vet. App. 369, 373 (1999) (relevant inquiry concerning loss of use is whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance). 

In accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Id.  The determination will be made on the basis of the actual remaining function, whether the acts balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  In this case, the Veteran has service-connected bilateral knee pain, which limits his lower extremity strength and endurance, and he has fatigue.  These symptoms limit standing and walking to three blocks at a time, but do not preclude use of either lower extremity for balance or propulsion.  

At a July 2013 examination for housebound status or permanent need for regular aid and attendance, the examiner reported that the Veteran was unable to prepare his own meals, and was unable to perform activities involving pulling or lifting, and was unable to engage in prolonged standing or walking, but was not legally blind, did not require nursing home care, and did not require assistance with his medications.  

The Veteran was provided a thorough evaluation in November 2014 when he went to an emergency department with shortness of breath and chest pain, following a weekend trip and lengthy (3.5 hours) bus ride.  This lengthy evaluation disclosed that the Veteran had a limited physical capacity, but there was no service-connected disability factor which would meet any criterion for eligibility for assistance with purchase of an automobile or adaptive equipment. 

A Veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment, and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  However, the record establishes that the Veteran's service-connected knee disabilities do not result in ankylosis, even after repeated motion.  

Duty to assist

The Veteran's requests to reopen claims for service connection for disability manifested by loss of memory, for migraine headaches, for emphysema, and for hypertension are granted in the decision above, and the reopened claims are addressed in the Remand, below.  This is a favorable determination on the requests to reopen, and no further discussion of the duty to notify or assist is required as to those requests to reopen.

The Veteran was advised of the criteria for service connection and for an increased (compensable) evaluation for the residuals of a left hernia repair, and for increased evaluations for knee disabilities, by a letter issued July 2011.  In October 2011, the RO issued a letter which advised the Veteran of the criteria for eligibility for financial assistance with the purchased of a conveyance and adaptive equipment.  In December 2012, another letter advised the Veteran of the evidence required with respect to the claim for temporary 100 percent (TTR) evaluation for following right inguinal hernia surgery (paragraph 30).

The Veteran has not asserted or demonstrated any error in VCA notice, nor has his representative identified any defect in the notice in this case.  The record does not disclose any defect in notice.  If there was any defect in the notice, the Veteran was not prejudiced by such defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The Board concludes that all required notice has been given to the Veteran.

The Veteran was afforded VA examination of his hernia and knees, and examination suitable for determining eligibility to financial assistance with the purchase of an automobile and adaptive equipment.  His service treatment records are of record.  Voluminous VA and private medical evidence has been obtained.  A requested hearing was scheduled, but the Veteran did not appear to testify.  The duty to assist has been met.  


ORDER

New and material evidence have been received, the Veteran's claims that he incurred chronic disability manifested by loss of memory, migraine headaches, emphysema, and hypertension in service or as a result of exposure to ionizing radiation in service, are reopened; to this extent only, the appeal is granted. 

The appeal for service connection for a right inguinal hernia repair, to include a claim for temporary total evaluation for hospitalization/convalescence following such surgery, is denied.  

The appeal for an evaluation in excess of 10 percent for right knee disability or left knee disability is denied.

The appeal for a compensable evaluation for postoperative left inguinal hernia repair is denied.

The appeal for a certificate of eligibility for assistance with the purchase of an automobile and adaptive equipment or adaptive equipment only is denied.



REMAND

The Veteran contends that he incurred kidney disease, vision disability, to include glaucoma and cataracts, loss of memory, migraine headaches, emphysema, and hypertension during service or as a result of his exposure to radiation in service.  The DTRA has supplied an updated radiation exposure estimate which was not of record or has not been considered in the denials of these claims.  A VA medical statement opines that the Veteran is being treated for radiation exposure, without specifying what the Veteran requires treatment for post radiation exposure.  This evidence must be considered, and updated opinions should be obtained where necessary.  

The Veteran has disagreed with denials of service connection for kidney disease, prostate cancer, and vision disability, to include glaucoma and cataracts.  He is entitled to a statement of the case (SOC) addressing each of those issues.  The Board notes that the claim for service connection for kidney disease which has been adjudicated and denied is a claim for kidney disease as due to medication, but the Veteran also claims that he incurred kidney disease as a result of exposure to ionizing radiation.  

By a statement submitted in September 2011, the Veteran sought service connection for emphysema.  He contended that his emphysema was a result of being exposed to asbestos, paint, and fumes, in service, as well as exposure to radiation during testing of nuclear bombs (Operation Redwing).  An updated opinion as to the etiology of emphysema is required to address each contention currently raised.

The record does not clearly establish that each of the disabilities claimed has been medically diagnosed.  The Veteran's numerous claims, with both direct incurrence and radiation exposure etiologies claimed for each disability, are complex.  Given the Veteran's complex medical picture and the number of disabilities claimed (making adjudication multifarious and causing delay), as well as his age, with varying presumptions applicable, it appears to the Board that it is more practical to obtain comprehensive review of the medical and etiologic evidence for the claims as a whole rather than address each claimed disability separately.  

In particular, the Board notes that prostate cancer is defined as a disease which may be induced by ionizing radiation (a radiogenic disease) and a complete medical opinion with specific consideration of the claim by the Under Secretary for Benefits.  38 C.F.R. § 3.311(c).  

As noted in the Introduction, above, VA discovered, in 2015, that the Veteran's 1998 appointment of DAV as his representative is partially incomplete.  During the course of this Remand, DAV should be asked to assist the RO to obtain a more complete appointment form.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Advise the Veteran again that his 1998 appointment of DAV as his representative is missing a check mark authorizing VA to disclose information to DAV.  Provide a copy of the incomplete appointment form, and indicate the portion of the form the Veteran must complete.  Provide a copy of the letter, the incomplete form, and a blank form, to DAV.  Ask DAV to assist the Veteran to determine whether he wishes to complete the form, revoke DAV as representative, or designate a different representative.  

2.  Obtain VA clinical records since October 2014, and associate those with the file.  

3.  Review the Veteran's existing paper medical records to determine if any records prior to 1989 are available as original, handwritten medical records.

4.  Ask the Veteran to submit or attempt to obtain any pre-1990 clinical records he may have or know how to obtain, to include pharmacy records and the like. 

5.  Afford the Veteran an opportunity to submit any private (non-VA) clinical records or non-clinical records relevant to the claims.

6.  Afford the Veteran VA examination.  The examiner must review the Veteran's service treatment records and each document relevant to the Veteran's in-service exposure to ionizing radiation, including the Veteran's in-service dosimeter readings and the exposure dose estimates prepared by DTRA.  

The examiner should determine if each claimed disability -chronic disability manifested by loss of memory, migraine headaches, emphysema, hypertension, kidney disease, prostate cancer, vision disability, to include glaucoma and cataracts (nuclear or subcapsular) - is present.  

Then, for each claimed disability that is present, the examiner should address the following:  

Is it at least as likely as not that a claimed disability -chronic disability manifested by loss of memory, migraine headaches, emphysema, hypertension, kidney disease, prostate cancer, vision disability, to include glaucoma and cataracts, if such disability is present - was incurred during or results from the Veteran's service, to include on the basis of exposure to environmental hazards such as asbestos, paint fumes, other chemicals routinely used on board ships in the 1950s, or exposure to ionizing radiation?
      
7.  Then, the claim for service connection for prostate cancer as due to ionizing radiation, and any other radiogenic disease identified by examiner, should be forwarded to the Under Secretary for Benefits for review as specified in 38 C.F.R. § 3.311(c).

8.  Then, the RO should issue an SOC addressing the claims for kidney disease, prostate cancer, vision disability, to include glaucoma and cataracts, and advise the Veteran of the time allowed for appeal to the Board, and issue an SSOC with respect to the claims already appealed, that is, chronic disability manifested by loss of memory, migraine headaches, emphysema, hypertension.  The new issues cited in the statement of the case will not be before the Board unless the Veteran appeals. 

9.  This is a complex case, with some issues, as set forth above arising nearly 15 years ago.  Before returning any claim to the Board, the AOJ should review the remand in detail, to include whether each opinion necessary for each claimed disability has been obtained, and whether substantive appeal has been perfected, prior to returning the case to the Board. If any benefit for which substantive appeal has been perfected remains denied, then return the claim(s) to the Board when in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


